PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/538,330
Filing Date: 21 Jun 2017
Appellant(s): Colgate-Palmolive Company



__________________
Thomas Hoxie
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 22, 2022. 

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 20, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following grounds of rejection are applicable to the appealed claims.

Rejection 1. 
Claims 1, 8, 9 and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which a joint inventor regards as the invention.
The claims currently recite, “wherein the zinc polyphosphate complex in solution consists of zinc and a polyphosphate chain wherein the phosphorous to zinc mole ratio of the zinc polyphosphate complex is 20:1” (emphasis added). It is unclear how the complex in solution consists of only zinc and a polyphosphate chain, but no solution. A complex in solution, by definition, contains solution. However, solution is excluded by the “consisting of” recitation. Thus, it is unclear whether the whether the solution is required, permitted, or excluded. 

Rejection 2. 
Claims 1, 8, 9, and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Glandorf (U.S. 2007/0025928 - provided on IDS dated 6/21/2017) in view of Principe (U.S. 5,000,944- see IDS dated 6/21/2017).
Glandorf teaches a polyphosphate having four or more phosphate units complexing with zinc to form a zinc-polyphosphate complex [0098] [0101]. The polyphosphate may be hexametaphosphate [0043]. Zinc is provided as ZnCl2 [0101] and is added to the polyphosphate to exchange the ions associated with the polyphosphate chelate [0050]. The zinc may be present at a level sufficient to supply a molar ratio of zinc to stannous of 1:1 or greater [0051].  The polyphosphate does not hydrolyze with water so that formation as a dentifrice or mouth rinse is permitted [0042]. Linear polyphosphates having with a chain length greater than 4 have been found to produce superior activity on oral surfaces [0104].  The most preferred polyphosphate is Glass H, which contains approximately 21 units [0043].
Principe teaches that a polyphosphate having 21 phosphorous atoms is hexametaphosphate. Principe teaches formulating an oral care product having 2 to 21 or more phosphorous atoms per polyphosphate and a 1:1 ratio of polyphosphate to zinc (col. 3). Principe teaches Glass H is sodium hexametaphosphate (col.3, lines 45-48). 
It would have been prima facie obvious to one having ordinary skill in the art and following the teachings of Glandorf to combine prior art elements (i.e. linear polyphosphate) according to known methods to yield predictable results. See MPEP 2143. One of skill in the art would have found it prima facie obvious to add excess zinc chloride to the solution containing glass H in order to maximize the ion exchange. MPEP 2144.05. Further, it is noted that Principe teaches a range of P:Zn of 2 to 21 or more, which overlaps with the 20:1 instantly recited. Where all of the instantly recited structural limitations are met, there is a reasonable expectation that the functional limitations are also met because the function of a compound or complex is based on the structure of that compound or complex.

Rejection 3. 
Claims 1, 8, 9, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 5,000,944. Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have found it prima facie obvious to mix a zinc salt and a polyphosphate, thereby forming a soluble polyphosphate complex. Examiner notes that the instant claims are drawn to a product-by-process, and thus are not limited by the recited steps. 

Rejection 4. 
Claims 1, 8, 9, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,071,077. Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have found it prima facie obvious to mix a zinc salt and a polyphosphate, thereby forming a soluble polyphosphate complex. Examiner notes that the instant claims are drawn to a product-by-process, and thus are not limited by the recited steps.

Rejection 5. 
Claims 1, 8, 9, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,652,444. Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have found it prima facie obvious to mix a zinc salt and a polyphosphate, thereby forming a soluble polyphosphate complex. Examiner notes that the instant claims are drawn to a product-by-process, and thus are not limited by the recited steps.

Rejection 6. 
Claims 1, 8, 9, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,005,586. Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have found it prima facie obvious to mix a zinc salt and a polyphosphate, thereby forming a soluble polyphosphate complex. Examiner notes that the instant claims are drawn to a product-by-process, and thus are not limited by the recited steps.

Rejection 7. 
Claims 1, 8, 9, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,504,634. Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have found it prima facie obvious to mix a zinc salt and a polyphosphate, thereby forming a soluble polyphosphate complex. Examiner notes that the instant claims are drawn to a product-by-process, and thus are not limited by the recited steps.

Rejection 8. 
Claims 1, 8, 9, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,801,795. Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have found it prima facie obvious to mix a zinc salt and a polyphosphate, thereby forming a soluble polyphosphate complex. Examiner notes that the instant claims are drawn to a product-by-process, and thus are not limited by the recited steps.

Rejection 9. 
Claims 1, 8, 9, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,877,903. Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have found it prima facie obvious to mix a zinc salt and a polyphosphate, thereby forming a soluble polyphosphate complex. Examiner notes that the instant claims are drawn to a product-by-process, and thus are not limited by the recited steps.

Rejection 10. 
Claims 1, 8, 9, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,913,784. Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have found it prima facie obvious to mix a zinc salt and a polyphosphate, thereby forming a soluble polyphosphate complex. Examiner notes that the instant claims are drawn to a product-by-process, and thus are not limited by the recited steps.

Rejection 11. 
Claims 1, 8, 9, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No 10,098,829. Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have found it prima facie obvious to mix a zinc salt and a polyphosphate, thereby forming a soluble polyphosphate complex. Examiner notes that the instant claims are drawn to a product-by-process, and thus are not limited by the recited steps. 

 (2) Response to Argument

Rejection 1.
Appellants argue claim 1 requires that “the zinc polyphosphate complex in solution consists of zinc and a polyphosphate chain”. The recitation does not define the solution, which is not part of the complex, but the solution is specified as being present. Thus, a skilled artisan would find it clear that the solution, which is not part of the complex, must be present, with the complex being limited to zinc and polyphosphate. Applicants submit that the words of a claim are to be given their plain meaning unless the plan meaning is inconsistent with the specification. 
Examiner disagrees. The recitation of “zinc polyphosphate in solution” requires zinc, polyphosphate, and solution. Thus, defining the term to exclude solution is indefinite. Examiner disagrees with Appellants that the solution is not part of the complex, noting that specification is absent of a complex which is not in an aqueous solution. Applicants have provided no definition for the term “complex”. Generally, a complex is defined as an entity formed by an association of components. The instant prosecution record provides no indication that the complex can be formed or maintained without the presence of water. As such, it is the position of Examiner that Appellants have not particularly pointed out and distinctly claimed the complex formed in an aqueous solution. Further, the unspecified “solution” may be saliva, which includes free zinc and phosphorous, which may contribute to the claimed 20:1 ratio of P:Zn in the undefined “complex in solution”. It remains unclear how a “complex in solution” can exclude solution. This is particularly true where the complex has not been demonstrated as capable of isolation from the solution.  

Rejection 2.
Appellants argue that the prior art references describe entirely different complexes and the Office has not provided an adequate rationale why one of skill in the art would have been motivated to make complexes having the particular zinc: phosphorous mole ratio of 20:1. Appellants argue that Glandorf teaches only partial displacement of the stannous ions by zinc indicating that the complex would be a stannous/zinc polyphosphate complex rather than a complex consisting of zinc and polyphosphate as instantly recited.
Examiner disagrees. While the composition taught by Glandorf may include both stannous and zinc, Glandorf teaches using a stannous to zinc ratio of 5:1, which would be expected to result in some stannous/linear polyphosphate complexes and some  zinc/linear polyphosphate complexes. The linear polyphosphates are taught to have four or more phosphate groups [0043].  The most preferred polyphosphate has an average of about 21 phosphate groups [0043-0045]. Thus, a person skilled in the art would be motivated to formulate zinc-polyphosphate complexes having a 20:1 ratio of P:Zn based on MPEP 2144.05(I). Glandorf does not have to be modified to remove stannous from the composition as the instant claims merely require a single complex consisting of zinc and polyphosphate. Here, both cited references teach making a complex having a P:Zn ratio in a range that contains 20:1. Thus, Appellants’ argument that a skilled artisan would not be motivated to make a composition comprising a complex having a 20:1 ratio of P:Zn is unpersuasive. 

Appellants argue that the Principe reference teaches that zinc in complex with polyphosphates usually has a coordination number of 4, so the ratio of P:Zn would be 4:1, not 20:1. 
Examiner disagrees. Principe teaches that the linear polyphosphates have from 2 to 21 phosphorous atoms are used to form zinc polyphosphate complexes having 2 to 21 or more phosphorous atoms per polyphosphate and a 1:1 ratio of polyphosphate to zinc (col.3). 

Appellants argue that MPEP 2144.05 require that the office have an articulated rationale for why modification of the cited art would have been routine for optimization. 
Examiner disagrees. The rejection relies upon MPEP 2144.05(I) rather than MPEP2144.05(II). MPEP 2144.05(I) requires only that Examiner demonstrate that the claimed ranges overlap or lie inside ranges disclosed by the prior art. Since 20:1 lies squarely within the ranges disclosed by Glandorf and Principe, a prima facie case of obviousness has been established. 

Appellants argue:
Appellant has shown in the Examples that at a phosphorus to zinc molar ratio (20P:1Zn) within the claimed molar range, soluble polyphosphate solution can be obtained, and when this solution is mixed with BSA protein, the solution starts to precipitate for treating dentinal tubules in an oral care composition, for example. The Examiner has not demonstrated such effect is predictable or expected, or shown any motivation to make different complexes from those described in the cited references, specifically to make a soluble zinc polyphosphate complex with the specifically recited phosphorus to zinc molar ratio of 20P:1Zn, with a reasonable expectation that such a complex would be stable or would have any particular advantage for any purpose”.

Examiner disagrees. Appellants have provided only a single exemplary combination of ZnCl2, sodium hexametaphosphate and water. Appellants did not isolate or test for any complexes. Appellants did not determine the phosphorous to zinc mole ratio. Appellants merely determined that the addition of BSA induced precipitation. Examiner notes that BSA is not required by the instant claims. Appellants are arguing limitations not recited in the present claims and alleging results for compositions that were not actually produced or tested. As such, Appellant’s argument is unpersuasive. 

Appellants argue that Examiner has not demonstrated that the prior art predicts that a phosphorous to zinc ratio of 20:1 would precipitate to treat dental tubules when the solution is mixed with proteins in saliva, so the rejection should be withdrawn. Appellants restate the argument as Examiner not giving the wherein clause proper weight. 
Examiner disagrees. Appellants are arguing that the cited prior art does not recognize the property that “upon contact with proteins in saliva in the oral cavity, the soluble zinc polyphosphate complex forms a precipitate which occludes dentinal tubules”. First, Principe teaches a composition that “forms a precipitate because of a 1:1 molar ratio of the pyrophosphate ion to zinc ion” (col.8). Thus, precipitation at oral conditions is expected based on Principe. Second, Derham (U.S.P. 5,378,401) teaches that zinc polyphosphate complexes are more soluble in acidic solutions than basic solutions, so a skilled artisan following the direction of the cited references would have an expectation that the complex formed would be more soluble in acidic conditions and precipitate when placed in a more basic environment. Thus, Appellants data is expected based on the prior art and Applicants argument is unpersuasive.

Appellants allege that it is a burden of the Office to demonstrate separate limitations to physical properties are obvious citing In re Stepan, 868 F.3d 1342,
1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017). Applicants cite to Stepan as teaching:
Stepan’s ’567 application does not merely claim a range of surfactants that is within or overlaps with the range of surfactant systems taught by Pallas. The claimed surfactant system contains four elements. The first three elements describe the surfactants, and their respective ranges, that comprise the surfactant system. The fourth element limits the combination of those surfactants to only those combinations that produce a cloud point above at least 70°C or no cloud point at all. The cloud point thus limits and defines the scope of what surfactant combinations satisfy the claimed composition. It therefore may be that not all compositions that contain the claimed combination and range of surfactants fall within the claims. As an element of the composition claims, it was the PTO’s—not Stepan’ s— burden to show that achieving a cloud point above 70°C would have been obvious to a person of ordinary skill in the art. To the extent the Board shifted the burden to Stepan to show the criticality of the cloud point element, the Board erred.

Examiner disagrees that Stepan is analogous to the instant Application. Here, the instant Application merely claims a ratio that is within the range taught by the cited prior art. MPEP 2144.05(I). Further, Principe indicates that the P:Zn complexes are soluble or partially soluble. In partially soluble form, a skilled artisan would have had an expectation of precipitation in the oral cavity upon contact with saliva. Accordingly, Appellants’ argument is unpersuasive. 

Appellants argue that they have presented a surprising and unexpected result that Examiner has not adequately considered. Specifically, the unexpected effect in forming a precipitate in the presence of a protein, e.g. BSA, for occluding dental tubules, citing the examples generally. Appellants submit the claims must be evaluated for secondary considerations and the rejection should be withdrawn because the specifications states that at “a certain phosphorous to zinc molar ratio (approximately 20P:1Zn), soluble zinc polyphosphate solution can be obtained”.  
Examiner does not find Appellants argument to be persuasive. A disclosure that at “a certain phosphorous to zinc molar ratio (approximately 20P:1Zn), soluble zinc polyphosphate solution can be obtained” is not equivalent to providing evidence that a complex having 20:1 P:Zn ratio “forms a precipitate that occludes dentinal tubules” “upon contact with proteins in saliva in an oral cavity”. It is the burden of Appellants to provide objective evidence of non-obviousness which is commensurate in scope with the instant claims. Here, Appellants have not demonstrated that a 20:1 P:Zn ratio complex precipitates in an oral cavity. Appellants have also not explained how a single complex occludes multiple tubules, particularly where the oral cavity is not required to include natural teeth. Examiner notes that some oral cavities do not include natural teeth, so no tubules would be present. Applicants are reminded that the claims are drawn to a zinc/phosphate complex having a 20:1 ratio of Zn:P which is capable of forming a precipitate in the oral cavity. The prior art renders this product prima facie obvious and Appellants have not met their burden of providing evidence sufficient overcome the prima facie case of obviousness.   

Appellants argued that the Glass H is not a “form of sodium hexametaphosphate” because sodium hexametaphosphate is a 6-unit polyphosphate, so the rejection should be withdrawn.
Examiner disagrees. Principe teaches a 21-unit polyphosphate (i.e. Glass H) is a sodium hexametaphosphate. Appellants have not defined the term “sodium hexametaphosphate” and in commerce the term generally refers to a multitude of different polyphosphates. See e.g. U.S.P.G. Pub 2014/0360945 at [0011] stating “sodium hexametaphosphate (Nan+2 PnO3n+1, n=6, 13, 21, or 28)”. See also U.S.P. 6,570,046 at col 5 “hexametaphosphate ((CH3)2N)3PO)”, Thus, under the broadest reasonable interpretation, one of skill in the art would construe “sodium hexametaphosphate” to include all polyphosphates. Accordingly, Appellants’ argument is unpersuasive. For the reasons presented herein, the rejection is maintained. 

Rejection 3. 
The cited reference does not teach or suggest the claimed zinc polyphosphate complex as recited in the Appellant’s claims. In particular, with respect to Prencipe, Appellant reiterates that Prencipe describes a phosphorus to zinc molar ratio of 4:1, which is consistent with Prencipe’s statement that “[i]n its complexes, zinc usually has a coordination number of four.” And even if we were to interpret this reference as suggesting that the phosphate chain could be extended from 2 phosphorous atoms, in the case of pyrophosphate as described in Prencipe, to 21 phosphorous atoms, without increasing the number of zinc atoms in the complex (an interpretation that Appellant does not necessarily endorse), the ratio of phosphorous to zinc would then be 42:1 as there are two polyphosphate chains in the complex. Consequently, Prencipe does not teach or suggest using zinc citrate and SHMP to form a soluble zinc polyphosphate complex with a mole ratio from 20:1.
Alternatively, Appellants respectfully request that the above-listed nonstatutory double patenting rejections be held in abeyance since they cannot be adequately addressed until the allowable subject matter which would form the basis for analysis has been identified in this application.
Examiner submits the rejection should be maintained. Claim 1 recites: An anti-tartar oral composition comprising as the anti-tartar agent, an anti-tartar effective amount of a zinc/polyphosphate complex which is at least about 50% water-soluble, wherein said polyphosphate ion is a linear polyphosphate ion having from 2 to 21 phosphorous atoms and wherein the molar ratio of said polyphosphate ion to said zinc ion ranges from about 1.1 to about 5.1; said complex being present in an oral vehicle having a pH of about 6.0 to about 9.5. Based on overlapping ranges, the claims of U.S. 5,000,944 render the instant claims prima facie obvious. MPEP 2144.05(I). 

Rejection 4. 
Appellants reiterate arguments from rejection 3. 
Examiner submits the rejection should be maintained. U.S.P. 8,071,077 recites an oral care composition comprising polyphosphate and zinc source, thereby providing a zinc polyphosphate complex. 

Rejection 5. 
Appellants reiterate arguments from rejection 3. 
Examiner submits the rejection should be maintained. U.S.P. 8,652,077 recites an oral care composition comprising polyphosphate and zinc source, thereby providing a zinc polyphosphate complex. 

Rejection 6. 
Appellants reiterate arguments from rejection 3. 
Examiner submits the rejection should be maintained. U.S.P. 9,005,586 recites an oral care composition comprising polyphosphate ion source and zinc ion source, thereby providing a zinc polyphosphate complex wherein the weight ratio of zinc ions to polyphosphate ions is about 0.1 to about 10:1. 

Rejection 7. 
Appellants reiterate arguments from rejection 3. 
Examiner submits the rejection should be maintained. U.S.P. 9,504,634 recites an oral care composition comprising polyphosphate ion source and zinc ion source, thereby providing a zinc polyphosphate complex

Rejection 8. 
Appellants reiterate arguments from rejection 3. 
Examiner submits the rejection should be maintained. U.S.P. 9,801,795 recites an oral care composition comprising polyphosphate and zinc, thereby providing a zinc polyphosphate complex.

Rejection 9. 
Appellants reiterate arguments from rejection 3. 
Examiner submits the rejection should be maintained. U.S.P. 9,877,903 recites an oral care composition comprising polyphosphate ion source and zinc ion source, thereby providing a zinc polyphosphate complex. 

Rejection 10. 
Appellants reiterate arguments from rejection 3. 
Examiner submits the rejection should be maintained. U.S.P. 9,913,784, recites an oral care composition comprising zinc and a hexametaphosphate source, thereby providing a zinc polyphosphate complex. 

Rejection 11. 
Appellants reiterate arguments from rejection 3. 
Examiner submits the rejection should be maintained. U.S.P. 10,098,829 recites a dentifrice comprising hexametaphosphate ion source and zinc ion source, thereby providing a zinc polyphosphate complex.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612     

                                                                                                                                                                                                   Conferees:

/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        

/Michael G Hartley/
Supervisory Patent Examiner, Art Unit 1618 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.